Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 26(d)(3): Adjustable Term Insurance Rider ADJUSTABLE TERM INSURANCE RIDER This Adjustable Term Insurance Rider (the "Rider") is part of the policy to which it is attached (your Policy) if it is listed in your Policys Schedule. It provides a term insurance death benefit (the Adjustable Term Death Benefit) in addition to your Policys death benefit. Unless expressly changed by this Rider, the terms and conditions of your Policy remain the same and apply to this Rider. This Rider does not participate in our surplus earnings and it has no cash or loan value. GENERAL Effective Date. This Rider is effective on the Rider Effective Date which is the later of the Policy Date or the monthly processing date after we approve your application for this Rider. Owner, Insured and Beneficiary. This Rider has the same owner, Insureds and beneficiary(ies) as your Policy. COST Cost of Insurance Charge. On each monthly processing date this Rider is in effect, we deduct the Riders cost of insurance charge from your Policys Account Value. We will determine the cost of insurance rates from time to time and these may differ from the cost of insurance rates applicable to your Policy. We will base the cost of insurance rates for this Rider on the Ages, genders and risk classes of the Insureds as of the Rider Effective Date, as well as the duration since that date. The cost of insurance charge for this Rider is calculated each month by multiplying the monthly cost of insurance rate by the Adjustable Term Death Benefit (in thousands). The guaranteed maximum cost of insurance rates per $1,000 of Adjustable Term Death Benefit are shown in your Policys Schedule. Administrative Charge. On each monthly processing date this Rider is in effect, we deduct the Riders administrative charge from your Policys Account Value. The administrative charge for this Rider is calculated each month by multiplying the monthly administrative charge rate by the difference between the Target Death Benefit and the Stated Death Benefit (in thousands). The guaranteed maximum administrative charge rates are shown in your Policys Schedule. DESCRIPTION OF BENEFITS Adjustable Term Death Benefit. Subject to the terms of this Rider, we will pay the beneficiary(ies) the Adjustable Term Death Benefit in effect on the date of the Second Death, meaning the death of the Insured who has survived the death of the other Insured or the simultaneous deaths of both Insureds. The amount of the Adjustable Term Death Benefit is the difference between the Total Death Benefit and the Base Death Benefit under your Policy. In no event will the Adjustable Term Death Benefit be less than zero while your Policy is in force. Policy loan activity does not increase or decrease your Adjustable Term Death Benefit. If a partial withdrawal reduces the Policys Stated Death Benefit, the Policys Target Death Benefit for the current policy year and all future policy years will be reduced by an amount equal to the reduction in the Stated Death Benefit. R2033-12/08 V000R20330001 1 DEATH BENEFIT OPTIONS Death Benefit Option 1 . Under Death Benefit Option 1, the Total Death Benefit is the greater of: 1. The Target Death Benefit; or 2. The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in your Policys Schedule. Death Benefit Option 2. Under Death Benefit Option 2, the Total Death Benefit is the greater of: 1. The Target Death Benefit plus the Account Value; or 2. The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in your Policys Schedule. Death Benefit Option 3. Under Death Benefit Option 3, the Total Death Benefit is the greater of: 1. The Target Death Benefit plus premiums received minus partial withdrawals and partial withdrawal service fees; or 2. The Account Value multiplied by the appropriate factor from the Death Benefit Factors described in your Policys Schedule. Death Benefit Option Changes. After the effective date of any change to the Death Benefit Option, we will change the Target Death Benefit for the current policy year and all future policy years according to the following table: DEATH BENEFIT OPTION CHANGE FROM TO TARGET DEATH BENEFIT FOLLOWING THE CHANGE EQUALS: Death Death Target Death Benefit prior to such change, minus the Account Value as of the Benefit Benefit effective date of the change. Option 1 Option 2 Death Death Target Death Benefit prior to such change, plus the Account Value as of the effective Benefit Benefit date of the change. Option 2 Option 1 Death Death Target Death Benefit prior to such change, plus the sum of all premiums received, Benefit Benefit minus all partial withdrawals and partial withdrawal service fees taken prior to the Option 3 Option 1 effective date of the change. CHANGES IN COVERAGE We approve your schedule of Target Death Benefits at issue. Once each policy year you may request a change to the schedule of Target Death Benefits by sending a written request to the ING Customer Service Center. Increases are not allowed before the first monthly processing date after the Rider Effective Date and decreases are not allowed before the first anniversary of the Rider Effective Date. Any change must be for an amount greater than or equal to $1,000. We must approve any change and the effective date of the change will be the monthly processing date immediately following the date of our approval. After any change to the schedule of Target Death Benefits, you will receive a new Policy Schedule reflecting the change. Any change to the schedule of Target Death Benefits will automatically terminate all future scheduled changes and after the change your Target Death Benefit will remain level and be equal to the amount in effect immediately following the change unless you request and we approve a new schedule of Target Death Benefits. We reserve the right to reject any requested change to your schedule of Target Death Benefits if the change might cause us to return any premium to you, unless you have agreed in writing. R2033-12/08 V000R20330002 2 Increases in Coverage. An increase in the scheduled Target Death Benefit is also subject to the following: 1. Your request for an increase must be made on or before the earlier of Joint Equivalent Attained Age 85 or the Older Insureds Attained age 90; and 2. You must provide evidence satisfactory to us that the Insureds are insurable according to our normal rules of underwriting for the applicable risk classes and ratings for your Policy. This evidence may include an application and required medical information, and our approval may be conditioned on availability of reinsurance coverage and be subject to certain issue limitations. We will automatically consider any request for an increase to be a request to increase the Stated Death Benefit unless you specifically request an increase only to the Target Death Benefit. An increase in the Stated Death Benefit will result in a corresponding increase in the Target Death Benefit in an equal amount. An increase in only the Target Death Benefit will not affect the amount of the Stated Death Benefit. Decreases in Coverage. A decrease in the scheduled Target Death Benefit is also subject to the following: 1. A decrease will first reduce the Adjustable Term Death Benefit and will then reduce each Segment of the Stated Death Benefit in the same proportion that the Segment bears to the sum of all Segments of Stated Death Benefit as of the effective date of the decrease; and 2. Decreases below the Minimum Death Benefit shown in the Policys Schedule are not allowed. BENEFIT EXCLUSIONS Suicide. If either of the Insureds commits suicide, while sane or insane, within 2 years of the Rider Effective Date, we will pay only the monthly cost of insurance and administrative charges paid to us for this Rider. Coverage under this Rider will then terminate. If either of the Insureds commits suicide, while sane or insane, within 2 years of the effective date of an approved increase in the schedule of Target Death Benefits that required underwriting, we will make a limited payment to the beneficiary(ies) for the underwritten increase. This payment will equal the monthly cost of insurance and administrative charges subtracted for such increase. Coverage under that increase will then terminate. Misstatement of Age or Gender. We will adjust the Adjustable Term Death Benefit if either Insureds Age or gender has been misstated. Notwithstanding the Incontestability provision in this Rider, the Adjustable Term Death Benefit will be that which the cost of insurance deducted from your account value on the last monthly processing date prior to the Second Death would have purchased using the Insureds correct Ages and genders. GENERAL PROVISIONS Termination. This Rider will terminate on the earliest of: 1. The date your Policy expires or terminates for any reason; or 2. The monthly processing date immediately following the date we receive your written request to cancel this Rider; or 3. The policy anniversary nearest the Younger Insureds Attained Age 121. Reinstatement. If we reinstate your Policy under the Reinstatement provision in your Policy, we will reinstate the Rider if it was in effect when your Policy terminated. R2033-12/08 V000R20330003 3 Incontestability. After this Rider has been in force during the lifetimes of the Insureds for 2 years from the date your Policy is issued (or, if this Rider was added after the Policy Date, 2 years from the Rider Effective Date), we will not contest it, except for nonpayment of premiums. After this Rider has been in force during the lifetimes of the Insureds for 2 years from the effective date of any approved increase in the schedule of Target Death Benefits that required underwriting, we will not contest the approved increase, except for nonpayment of premiums. After this Rider has been in force during the lifetimes of the Insureds for 2 years from the effective date of any reinstatement, we will not contest the reinstatement except for nonpayment of premiums. Signed for Security Life of Denver Insurance Company by: /s/ Donald W. Britton /s/ Joy M. Benner Donald W. Britton Joy M. Benner President Secretary SECURITY LIFE OF DENVER INSURANCE COMPANY Home Office: Denver, CO 80203 ING Customer Service Center: 2000 21st Avenue NW, Minot, ND 58703-0890 R2033-12/08 V000R20330004 4
